         Case 3:21-mj-00112          Document 1-1       Filed 05/27/21     Page 1 of 8
3:21-mj-00112



STATE OF OREGON                       )
                                      ) ss:                  AFFIDAVIT OF MICAH CORING
County of Multnomah                   )

             Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Micah Coring, being duly sworn, do hereby depose and state as follows:

                             Introduction and Agent Background

       1.      I am a Senior Special Agent with the Federal Protective Service (FPS) and have

been since 2009. My current assignment is the Federal Protective Service Field Office in

Portland, Oregon, where I am assigned to investigate general crimes. I am also a liaison for the

Federal Bureau of Investigation’s Joint Terrorism Task Force (JTTF) and agency representative

with the Titan Fusion Center. I graduated from the Federal Law Enforcement Training Center’s

Criminal Investigator Training Program in August 2009. I have experience investigating crimes

against federal employees and federal property, including threats and assaults on federal

government employees, and damage to federal buildings and property.

       2.      I submit this affidavit in support of a criminal complaint and arrest warrant for

Rowan L. MCMANIGAL aka Daniel Harry MCMANIGAL. As set forth below, I have probable

cause to believe that MCMANIGAL committed the crime of False Information and Hoaxes

while on federal property, namely the Portland Field Office of the Immigration and Customs

Enforcement, a violation of 18 U.S. Code § 1038.

       3.      The facts set forth in this affidavit are based on the following: my own personal

knowledge, knowledge obtained from other individuals during my participation in this

investigation, including other law enforcement officers, interviews of witnesses, my review of

records related to this investigation, communication with others who have knowledge of the


 Page 1 – Affidavit of Micah Coring
            Case 3:21-mj-00112        Document 1-1        Filed 05/27/21      Page 2 of 8




events and circumstances described herein, and information gained through my training and

experience. Because this affidavit is submitted for the limited purpose of establishing probable

cause in support of the application for an arrest warrant, it does not set forth each fact that I or

others have learned during this investigation.

                                          Applicable Law

       4.      18 U.S.C. §ௗ1038 makes it an offense to engage in any conduct with intent to

convey false or misleading information under circumstances where such information may

reasonably be believed and where such information indicates that an activity has taken, is taking,

or will take place that would constitute a violation of chapter 2, 10, 11B, 39, 40, 44, 111, or 113B

of this title, section 236 of the Atomic Energy Act of 1954 (42 U.S.C. 2284), or section 46502,

the second sentence of section 46504, section 46505(b)(3) or (c), section 46506 if homicide or

attempted homicide is involved.

       5.      Title 18, United States Coe Chapter 40 defines offenses relating to explosive

devices. Specifically, 18 U.S.C. § 844(f)(1) prohibits the malicious destruction of property, or

attempted destruction of property belonging to or leased to the United States by means of fire or

an explosive. Pursuant to 18 U.S.C. § 844(j), “explosive” includes “any chemical compounds,

mechanical mixture, or device that contains any oxidizing and combustible units, or other

ingredients, in such proportions, quantities, or packing that ignition by fire, by friction, by

concussion, by percussion, or by detonation of the compound, mixture, or device or any part

thereof may cause an explosion.”

///

///


 Page 2 – Affidavit of Micah Coring
            Case 3:21-mj-00112       Document 1-1       Filed 05/27/21      Page 3 of 8




                                  Statement of Probable Cause

       6.      Since on or about May 26, 2020, protesters have gathered regularly in Portland

public areas and parks in downtown Portland, as well as areas immediately adjacent to the

Portland Field Office for the Immigration and Customs Enforcement (ICE). The federal

government leases the entire facility occupied by ICE, as depicted below.




       7.      When they have occurred, Portland protests have often been followed by nightly

criminal activity in the form of vandalism, destruction of property, looting, arson, and assault.

As a result, the ICE field office, as well as other federal and state buildings, has experienced

significant damage to the façade and building fixtures during the last year. Additionally,

mounted building security cameras and access control devices have been vandalized and

numerous windows have been broken.


 Page 3 – Affidavit of Micah Coring
             Case 3:21-mj-00112       Document 1-1       Filed 05/27/21      Page 4 of 8




       8.       During those protests, FPS law enforcement officers, Deputy U.S. Marshals,

Boarder and Customs Enforcement Agents, and other federal law enforcement officers working

to protect the federal property in general and the ICE facility specifically, have been subjected to

threats, high intensity lasers targeting officers’ eyes, thrown rocks, bottles, and balloons filled

with paint from demonstrators while preforming their duties. Frequently, individuals have

thrown flammable material towards officers, including fireworks, Molotov cocktails, and other

incendiary devices. Officers know that these materials are taken to protests by the protesters in

backpacks and stored on their person or someplace close by until they deem it is appropriate to

deploy them.

       9.       On December 19, 2020, a previously advertised protest formed up in the driveway

of the ICE facility, along adjacent city sidewalks, and on Bancroft St. By 9:00 p.m.,

approximately 30 people dressed all in black were in attendance. Individuals in this group were

observed by law enforcement via the facility’s Closed Circuit Video (CCV) to be vandalizing the

ICE facility.

       10.      At approximately 9:11 p.m., I observed a person later identified as

MCMANIGAL pull the wiring harness from facility’s card reader/intercom located in the

driveway of the ICE facility. The video was recorded by a fixed position infra-red camera.

Infrared cameras are used to see in dark areas and do not render true colors, but black, whites and

shades of grey depending on the surfaces ability to reflect infrared light. Below is a screenshot

from the security video showing the individual.




 Page 4 – Affidavit of Micah Coring
             Case 3:21-mj-00112      Document 1-1       Filed 05/27/21     Page 5 of 8




       11.      Following MCMANIGAL’s movements to a field of vision covered by a color

camera, I was able to determine that the individual was petite, wearing tight pants, a black jacket,

a black backpack, a tan/green military-style helmet and was in possession of a full-face military-

style gasmask. From this camera angle, I observed MCMANIGAL loiter in the driveway for

approximately 25 minutes. MCMANIGAL moved to the walkway immediately in front of the

building’s main entrance and stood approximately 10’ from the doors which officers routinely

deploy from for civil disturbance at this facility. MCMANIGAL stood facing these doors for

approximately 11 minutes, at which time, the tactical commander deemed it safe to affect

MCMANIGAL’s arrest. MCMANIGAL appeared to see officers preparing to exit for an arrest

and waved to them, stepping closer, apparently anticipating that they (MCMANIGAL) would be

arrested. MCMANIGAL was then taken into custody by officers. Below is a photo of the


 Page 5 – Affidavit of Micah Coring
             Case 3:21-mj-00112     Document 1-1      Filed 05/27/21     Page 6 of 8




security video showing the individual waving to officers.




       12.      During MCMANIGAL’s booking process, their belongings were inventoried, and

a suspicious device was found sitting upright in their backpack. The device bore a label reading:

DO NOT OPEN CONTAINS: U-DIMETHYLHYDRAZINE TRIETHYLALUMINIUM WILL

IGNITE IF EXPOSED TO AIR. Additionally, the label had a hand-drawn and colored hazmat

placard with a red 4, green 4, yellow 3, and do not expose to water symbol. Below are photos of

the device.




 Page 6 – Affidavit of Micah Coring
             Case 3:21-mj-00112       Document 1-1       Filed 05/27/21    Page 7 of 8




       12.      I contacted an ATF Special Agent who consulted with an ATF Forensic Chemist.

It was concluded, the chemical name and labeling were found to indicate a self-igniting Molotov

Cocktail. Portland Police Bureau’s Bomb Squad came to the ICE facility and recovered the

device for safe storage until it could be tested in a laboratory. Following consultation with

explosive experts, additional forensic chemists with ATF, FBI, and NASA scientists, the

decision was made to destroy the device due to the risk of exposing the contents to oxygen and

the fear the chemical components may self-ignite given enough time to react with each other.

The device was counter-detonated with explosives by a bomb technician after multiple failed

attempts to identify the contents using a forensic laser tool.

       13.      On December 22, 2020, a Special Agent from the ATF and a Special Agent Bomb

Technician from the FBI conducted a consensual interview of MCMANIGAL at their home.

During the interview, MCMANIGAL demonstrated knowledge that the chemicals listed on the

device's label would have to be handled in an oxygen-free environment. MCMANIGAL

confessed the device contained water and "explained that it was meant to waste people’s time if

they were arrested again for just standing around. MCMANIGAL added that it [their plan]

appeared successful."

                                            Conclusion

       14.      Based on the foregoing, I have probable cause to believe that Rowan

MCMANIGAL committed the crime of False Information and Hoaxes while on federal property,

namely the Portland Field Office of the Immigration and Customs Enforcement, in violation of

18 U.S. Code § 1038. I therefore request that the Court issue a criminal complaint and arrest

warrant charging MCMANIGAL with that offense.


 Page 7 – Affidavit of Micah Coring
             Case 3:21-mj-00112      Document 1-1      Filed 05/27/21     Page 8 of 8




       15.      Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Greg

Nyhus. AUSA Nyhus informed me that in his opinion, the affidavit is legally and factually

sufficient to establish probable cause to support the issuance of the requested criminal complaint

and arrest warrant.

                                                      (By telephone)
                                                     Micah CORING
                                                     Senior Special Agent
                                                     Federal Protective Service

       Sworn to by telephone or other reliable means in accordance with Fed. R. Crim. P. 4.1 at

  10:10 a.m. am/pm
___________  xxxxxx on May ________,
                             27      2021.



                                                     ____________________________________
                                                     HONORABLE YOULEE YIM YOU
                                                     United States Magistrate Judge




 Page 8 – Affidavit of Micah Coring
